Title: To James Madison from John Murray Forbes, 31 January 1815
From: Forbes, John Murray
To: Madison, James


          
            Sir,
            Hamburgh 31st. January 1815.
          
          Permit me to offer my Sincere felicitations on the Conclusion of peace with England. Although at Ghent at, and for some weeks before the Signature of the treaty, I do not pretend to any knowledge of it’s Stipulations; from the talents and patriotism, however, of the Gentlemen who were Charged with the negociation I Cannot doubt that the Conditions are honorable for us and hope that they will prove acceptable Sir, to you and the Country.
          Having been, Since the departure of Mr. Erving from Copenhagen, Employed at that Court as Agent of Claims, although received as and exercising the functions of General Diplomatic Agent, I hope, Sir, that my Services will have proved acceptable to you; if I should be disappointed in this expectation, I Shall indeed be very unfortunate, for, besides a loss of my time, I shall have Considerably impaired my Small fortune without attaining the most desired End. The renewal of Commerce which will follow peace, will form an interesting Crisis in my affairs and will demand my prompt decision as to the theatre of my future exertions. I shall proceed to Copenhagen and there wait your orders which I hope, Sir, you will have the goodness to Cause to be Communicated by an early occasion. Should it be your will, Sir, that I remain in the Consular Career & rely entirely on the Emoluments of that office, I should then prefer this Consulate to that of Copenhagen and hope and trust that my absence having been by order of Secretary of State and with your approbation, this place will not be deemed vacated but will be preserved to me until I shall have obtained a more desireable appointment. I have expressed to some Gentlem⟨en,⟩ who enjoy your Confidence, Sir, and to whom I have the honor to be known, th⟨e⟩ desire of being employed in the humble but sometimes not less useful

walk ⟨of⟩ Minor diplomacy, say as Chargè d’Affaires and Consul General at some of th⟨e⟩ Courts of Europe, in Case such an extension of our diplomatic intercourse Should enter into your views. I have no hope of great mercantile patronage, because my public Conduct has not always quadrated with the views of interested and powerful individuals in that line of lif⟨e;⟩ I wish, therefore, to owe my means of existence only to the faithful & Conscientious discharge of such duties as may be Confided to me.
          In time of European peace the mere official Emoluments of our best Consulates do not offer the most modest & meagre exist⟨ence⟩ to an honest man; I have hungered for nearly thirteen years on the hope of business through the influence of my Office.
          Forgive me, Sir, the frankness of this Communication and let me preserve at least that share of your Confidence which I hav⟨e⟩ hitherto enjoyed. I know not, Sir, if you will deem it expedient to establish the kind of Agency before described at th⟨e⟩ Court of Denmark, if that should be your decision, judging my⟨self⟩ impartially, I should hope to be as useful there as at any othe⟨r⟩ Court. I dare not name any other place from the double apprehension that I may interfere with Claims better grounded and Overate the little merit whi⟨ch⟩ probably exists only in my own vanity. If, Sir, I Cannot be gratifie⟨d⟩ in the wish I have expressed of Serving my Country in the humbler grades of diplomacy, then, I should wish to be transferred to the Consulate of Antwerp, if not already filled; if I come too late for that Consulate, then, Sir, I must hope to be Continued here, for, bad as are my prospects here, they are better than they would be at a place of less importance, besides which, the Quitting of this place would be attended with a Considerable sacrifice in the Sale of personal effects.
          I again Crave your indulgence & forgiveness, Sir, for thus obtruding my personal views and interests on your more important occupations; Not knowing who the Gentleman is, who fills the Secretaryship of State and, fearful that Some designing individual might avail himself of my temporary absence to Solicit this appointment and thus throw me on the world, I have ventured, Sir, to make this direct representation to you and flatter myself shall merit your forgiveness.
          Appearances at Vienna are Still very doubtful, if war does not immediately break out, peace Cannot long be preserved in Europe. I have the honor to be, with great respect, Sir, Your most obedient and most devoted Servant
          
            J: M: Forbes
          
        